—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered February 14, 1989, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, one count of criminal possession of a controlled substance in the third degree and one count of criminal *291possession of a controlled substance in the fourth degree, and sentencing him to terms of 9 to 18 years on the first three counts and 6 to 12 years on the fourth count; and convicting defendant, after a plea of guilty, of two counts of attempted criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 3 to 6 years, all sentences to run concurrently, unanimously affirmed.
Defendant’s claim that he did not possess one eighth of an ounce of cocaine is without merit. The People presented proof that the defendant and co-defendant acted in concert and that the defendant, even though he was in a different section of the park for most of the time, exercised dominion and control over the 203 vials of crack cocaine that were in the duffle bag lying near the co-defendant. Under these circumstances, the evidence supports the conviction of criminal possession of a controlled substance in the fourth degree. Concur — Sullivan, J. P., Carro, Wallach and Kupferman, JJ.